In a proceeding under section 330 of the Election Law to direct the Board of Elections to grant to petitioner, as a candidate for the office of Judge of the Civil Court of the City of New York, County of Queens, the right to have determined by lot the sequence in which his name as such candidate shall be printed on the official primary ballot of the Democratic party (Election Law, § 104), the petitioner appeals from an order of the Supreme Court, Queens County, entered August 27, 1962, which dismissed his petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Hill, Rabin and Hopkins, JJ., concur.